COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 EX PARTE: JESUS AGUILAR,                        §                No. 08-14-00204-CR

                       Appellant.                §                  Appeal from the

                                                 §                 243rd District Court

                                                 §             of El Paso County, Texas

                                                 §              (TC# 970D04229-243-1)

                                              §
                                            ORDER

       Pending before the Court is the State’s motion to stay the proceedings in the trial court

pending resolution of the State’s appeal from the trial court’s order granting habeas corpus relief

in favor of Jesus Aguilar, Appellee, under Article 11.072 of the Texas Code of Criminal

Procedure.    The State’s motion is GRANTED.             Accordingly, it is ORDERED that all

proceedings in cause number 970D04229-243-1, including a hearing on Jesus Aguilar’s motion

to suppress, are stayed pending final resolution of this appeal or further order of this Court.

       IT IS SO ORDERED this 15th day of July, 2014.

                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.